Exhibit 10.4

Original Plan approved by the Compensation Committee on 11/15/96

Amended and Restated Plan (prior version) approved and ratified by the
Compensation Committee on 3/22/04

Amended and Restated Plan (prior version) approved and ratified by the Board of
Directors on 3/23/04

Amended and Restated Plan (prior version) approved and ratified by the
Stockholders on 5/18/04

Amended and Restated Plan (prior version) approved by the Governance,
Compensation and Nominating

Committee and the Board of Directors on 11/1/08

This Amended and Restated Plan approved by the Governance, Compensation and
Nominating Committee on

November 16, 2010, to be effective as of January 1, 2011

This Amended and Restated Plan approved by the Board of Directors on
November 16, 2010, to be effective as of

January 1, 2011

COMERICA INCORPORATED

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE

PLAN

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)



--------------------------------------------------------------------------------

COMERICA INCORPORATED

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

TABLE OF CONTENTS

 

SECTION I – PURPOSE

     1   

SECTION II – DEFINITIONS

     1   

SECTION III – INTRODUCTION

     4   

SECTION IV – PARTICIPATION

     5   

SECTION V – CONTRIBUTIONS

     5   

SECTION VI – ACQUISITION OF CORPORATION SHARES

     8   

SECTION VII – RIGHTS WITH RESPECT TO SHARES HELD IN PLAN

     8   

SECTION VIII – WITHDRAWALS FROM PLAN

     8   

SECTION IX – MISCELLANEOUS PROVISIONS

     10   

SECTION X – EFFECTIVE DATE OF PLAN

     11   



--------------------------------------------------------------------------------

SECTION I - PURPOSE

The Board of Directors of Comerica Incorporated (the “Corporation”) believes
that the interests of the Corporation are served through share ownership of the
Corporation by its employees. Such ownership strengthens the sense of identity
between the Corporation and its employees and furthers a unity of purpose among
the Corporation, its employees and its stockholders. It is the purpose of this
Comerica Incorporated Amended and Restated Employee Stock Purchase Plan to
provide a convenient means through which employees of the Corporation and its
subsidiaries and affiliates may acquire shares in the Corporation.

SECTION II - DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below.

A. “Account” means an account established for each Participant under the Plan to
hold Corporation Shares acquired for the Participant’s account with Payroll
Withholding Contributions, Other Permitted Contributions, Service Award
Contributions, Matching Contributions, Share Retention Contributions and/or
Reinvested Cash Dividends.

B. “Beneficiary(ies)” means the individual(s) to whom the balance of the
Participant’s Account is to be distributed in the event assets remain in such
Account at the time of the Participant’s death, or by whom any rights of the
Participant, after the Participant’s death, may be exercised.

C. “Beneficiary Designation Form” means the form used to designate the
Participant’s Beneficiary(ies), as such form may be modified by the Committee or
the Plan Administrator from time to time.

D. “Bi-Weekly Base Pay” means the gross amount of cash compensation a
Participant receives during each bi-weekly pay period, including, without
limitation, base pay, incentive compensation paid through the Management
Incentive Plan, or through a specific business unit incentive plan, referral
awards, ROAR payments, overtime, shift differential and commissions, lump sum
merit bonuses (effective as of January 22, 1999) and/or such other payments as
the Committee or the Plan Administrator may determine appropriate from time to
time for such purposes. Bi-Weekly Base Pay shall not include any amount which is
deferred under the Deferred Compensation Plan(s).

E. “Board” means the Board of Directors of Comerica Incorporated.

F. “Code” means the Internal Revenue Code of 1986, as amended. All references to
sections of the Code shall be deemed to refer to any successor provisions to
such sections.

G. “Committee” means the committee appointed by the Board to administer the Plan
as provided herein. Unless otherwise determined by the Board, the Governance,
Compensation and Nominating Committee of the Board shall be the Committee.

 

1



--------------------------------------------------------------------------------

H. “Corporation” means Comerica Incorporated, a Delaware corporation. For
purposes of Plan provisions relating to eligibility to participate or receive or
make contributions, it shall also include subsidiaries and affiliates of the
Corporation.

I. “Corporation Shares” means shares of $5.00 par value common stock of the
Corporation.

J. “Custodian Bank” means Comerica Bank, a Texas banking association, or such
other institution as may be appointed by the Corporation to hold Corporation
Shares in Accounts of Participants under the Plan.

K. “Deferred Compensation Plan(s)” means the 1999 Comerica Incorporated Deferred
Compensation Plan, together with any and all amendments, restatements and/or
modifications thereof, and/or the 1999 Comerica Incorporated Amended and
Restated Common Stock Deferred Incentive Award Plan, together with any and all
amendments, restatements and/or modifications thereof, or any plan adopted by
the Corporation as a successor to the foregoing.

L. “Disability” has the meaning set forth in Section V(D) hereof.

M. “Employee” means an individual who renders service to the Corporation or one
of its subsidiaries or affiliates as a common law employee or officer.

N. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

O. “Management Incentive Plan” means the Amended and Restated Comerica
Incorporated Management Incentive Plan, together with any and all amendments,
restatements and/or modifications thereof, or any plan adopted by the
Corporation as a successor to the foregoing.

P. “Matching Contribution” means, subject to the limitations of Section V(C)
hereof, a contribution by the Corporation, the gross amount of which shall equal
15% of the aggregate amount of Payroll Withholding Contributions, Service Award
Contributions and/or Other Permitted Contributions made during the previous
quarter. The Matching Contribution, net of all applicable withholding and
deductions, shall be used to purchase Corporation Shares.

Q. “Other Permitted Contribution” means a non-periodic contribution of a
Participant to the Plan pursuant to guidelines approved by the Committee or the
Plan Administrator from time to time.

R. “Participant” means an Employee or former Employee who has an Account under
the Plan.

S. “Payroll Withholding Contribution” means a contribution of a Participant
under the Plan equal to the percentage of the Participant’s gross Bi-Weekly Base
Pay such Participant

 

2



--------------------------------------------------------------------------------

has elected to contribute to the Plan; provided, however, that in the event the
Participant’s pay, less all applicable withholding and deductions, is less than
the amount of his or her elected contribution, the contribution shall be reduced
so as not to exceed 100% of the Participant’s net pay. Payroll Withholding
Contributions shall be withheld by the Corporation and forwarded to the
Custodian Bank, which shall utilize such contributions to purchase Corporation
Shares for allocation to the Employee’s Account in accordance with the
provisions of the Plan.

T. “Plan” means the Comerica Incorporated Amended and Restated Employee Stock
Purchase Plan, as set forth herein and as hereinafter amended and/or restated
from time to time.

U. “Plan Administrator” means, unless determined otherwise by the Board or the
Committee, the Chief Human Resources Officer (or, if no individual is the Chief
Human Resources Officer, then the designated acting Chief Human Resources
Officer).

V. “Plan Year” means the fiscal year on which the records of the Plan are kept,
which shall be the calendar year; provided, however, that the first Plan Year
shall be the period commencing April 1, 1997 and ending December 31, 1997.

W. “Reinvested Cash Dividends” means cash dividends paid on Corporation Shares
allocated to a Participant’s Account which are utilized to purchase additional
Corporation Shares for such Participant’s Account.

X. “Retirement” has the meaning set forth in Section V(D) hereof.

Y. “Section 16 Insider” means any Participant who is designated by the
Corporation as a reporting person under Section 16 of the Exchange Act.

Z. “Service Award” means a discretionary award, in the form of a Service Award
Contribution, made by the Corporation in recognition of an Employee’s service to
the Corporation.

AA. “Service Award Contribution” means a discretionary contribution by the
Corporation to be allocated to a Participant’s Account in recognition of an
Employee’s service to the Corporation. The Service Award Contribution, net of
any applicable withholding and deductions, shall be used to purchase Corporation
Shares.

BB. “Share Retention Contribution” means, subject to fulfillment of the
requirements in Section V(D) hereof, a contribution by the Corporation to be
allocated to a Participant’s Account in a Plan Year equal to 5% of the amount of
Payroll Withholding Contributions, Service Award Contributions and/or Other
Permitted Contributions made to such Participant’s Account in the first of the
two immediately preceding Plan Years as set forth in Section V(D). Share
Retention Contributions shall be utilized to purchase additional Corporation
Shares for the Participant’s Account.

 

3



--------------------------------------------------------------------------------

CC. “Two-Plan-Year-Period” means the two Plan Years immediately preceding the
Plan Year in which a Share Retention Contribution is made.

SECTION III - INTRODUCTION

A. Administration. The Plan shall be administered by the Committee; provided,
however, that the Board shall have the authority to exercise any and all duties
and responsibilities assigned to the Committee under the Plan. The Committee may
delegate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it, including, without limitation,
the Plan Administrator. In addition, unless determined otherwise by the Board or
Committee, the Plan Administrator shall handle the day-to-day administration of
the Plan. The Plan Administrator may employ accountants, legal counsel and any
other experts he or she deems advisable to assist in the administration of the
Plan.

B. Corporation Shares. The aggregate number of Corporation Shares which may be
purchased, or awarded as Service Award Contributions, under the Plan shall not
exceed 5,000,000.

C. Adjustments. In the event the number of outstanding Corporation Shares
changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution made to holders of Corporation Shares other
than cash dividends, the number of Corporation Shares that may be purchased, or
awarded as Service Award Contributions, under the Plan shall be automatically
adjusted, and the Committee shall be authorized to make such other equitable
adjustments as it deems necessary so that the value of the interest of the
Participants shall not be decreased by reason of the occurrence of such event.
Any such adjustment shall be deemed conclusive and binding on the Corporation,
each Participant, his or her Beneficiaries and all other interested parties.

D. Supplements. From time to time, supplements may be attached by amendment to
and form a part of this Plan and shall be given the same effect that such
provision would have if it was incorporated within the basic text of the Plan.
Such supplements may modify or supplement the provisions of the Plan as they
apply to particular groups of Employees or groups of Participants, shall specify
the persons affected by such supplements and shall supersede the other
provisions of the Plan to the extent necessary to eliminate inconsistencies
between the Plan provisions and the provisions of such supplements.

E. Non-Resident Aliens. With respect to non-resident alien Employees, the
Committee or Plan Administrator may adopt one or more sets of procedures and
provisions, which may be different than those included in this Plan for other
Participants, with each set of procedures and provisions applying to some or all
of such non-resident alien Employees, as determined by the Committee in its sole
discretion or the Plan Administrator in his or her sole discretion, in order to
comply with the applicable laws of the respective jurisdiction(s) in which

 

4



--------------------------------------------------------------------------------

such non-resident alien Employees live or work and/or to take into account other
legal, tax, accounting and similar issues arising by virtue of the participation
of such non-resident alien Employees. The adoption of any such procedures and
provisions shall not be deemed an amendment to this Plan.

F. Applicable Law. To the extent not preempted by the laws of the United States,
the laws of the State of Delaware shall be the controlling law in all matters
relating to this Plan.

SECTION IV - PARTICIPATION

A. Eligibility. Any person who is or becomes an Employee may commence
participation in the Plan as soon as administratively feasible on or subsequent
to such individual’s date of hire; provided, however, that for purposes of the
Plan, the Committee or the Plan Administrator may exclude from eligibility
non-resident aliens (or classes of non-resident aliens), if any, if the
requirements of local law, rules or regulations, including without limitation,
the tax, labor, accounting or securities laws, rules, regulations or
consequences, make participation by such non-resident aliens (or class(es) of
non-resident aliens) impractical, as determined by the Committee in its sole
discretion or the Plan Administrator in his or her sole discretion.

B. Enrollment. Enrollment in the Plan shall be accomplished by such procedures
as are established by the Committee or the Plan Administrator from time to time.
Unless determined otherwise by the Committee or the Plan Administrator, Payroll
Withholding Contributions will commence as of the first pay period which begins
not less than ten days following a Participant’s communication of instructions
to commence such contributions. Other Permitted Contributions will be made as
soon as is administratively feasible, as determined by the Committee or the Plan
Administrator, following the Corporation’s receipt of instructions to commence
such contributions.

C. Election Changes. A Participant may increase, decrease, cease or resume the
amount of his or her Payroll Withholding Contributions by communicating further
instructions pursuant to such procedures as are established by the Committee or
the Plan Administrator from time to time. Election changes shall become
effective as soon as administratively feasible after instructions have been
properly communicated. There shall be no limitation on the number of election
changes a Participant may make. A discontinuance of contributions in and of
itself shall not constitute a withdrawal from the Plan.

SECTION V - CONTRIBUTIONS

A. Payroll Withholding Contributions. Any Payroll Withholding Contribution shall
equal at least 0.5% but not exceed 100% of a Participant’s Bi-Weekly Base Pay,
net of all other applicable withholding and deductions. The Corporation shall
remit these contributions to the Custodian Bank promptly.

 

5



--------------------------------------------------------------------------------

B. Other Permitted Contributions. A Participant may make Other Permitted
Contributions in a single sum at such time or times permitted by the Committee
or the Plan Administrator.

C. Matching Contributions. The Corporation shall make a Matching Contribution
equal to 15% of the Payroll Withholding Contributions, Service Award
Contributions and/or Other Permitted Contributions made by, or on behalf of,
each Participant during any calendar quarter, provided there have been no
withdrawals from the Participant’s Account during such quarter. Matching
Contributions will not be made with respect to Share Retention Contributions. In
addition, Matching Contributions will not be made with respect to Payroll
Withholding Contributions, Service Award Contributions and/or Other Permitted
Contributions made during any Plan Year to the extent such contributions exceed
$25,000 in the aggregate. Matching Contributions will be made at or after the
end of each calendar quarter, but in no event later than the March 15th of the
Plan Year immediately following the end of the applicable calendar quarter.
Matching Contributions shall be net of all applicable withholding and
deductions. A Participant shall be eligible to receive a Matching Contribution
with respect to a calendar quarter if there have been no withdrawals during such
quarter, even if the Participant’s employment terminated during such quarter for
any reason.

D. Share Retention Contributions. Subject to the conditions and limitations of
this Section V(D), the Corporation shall allocate Share Retention Contributions
to the Accounts of those Participants who qualify therefor. Subject to the
conditions and limitations of this Section V(D), a Participant shall qualify for
a Share Retention Contribution in a Plan Year if the Participant is employed on
the last day of the relevant Two-Plan-Year-Period, and if, during such
Two-Plan-Year-Period, there has not been a withdrawal of any of the following:

(i) Payroll Withholding Contributions, Service Award Contributions or Other
Permitted Contributions made during such period;

(ii) Matching Contributions made during such period;

(iii) Corporation Shares purchased with any contributions referred to in to
Section V(D)(i) or (ii); or

(iv) Corporation Shares purchased with dividends paid with respect to any shares
referred to in Section V(D)(iii).

Share Retention Contributions will not be made with respect to Matching
Contributions. In addition, Share Retention Contributions will not be made with
respect to Payroll Withholding Contributions, Service Award Contributions and/or
Other Permitted Contributions made during any Plan Year to the extent such
contributions exceed $25,000 in the aggregate. Except as otherwise provided
herein, Share Retention Contributions shall be made as soon as reasonably
practicable after the first day of the Plan Year following a
Two-Plan-Year-Period, but in no event later than the March 15th of the Plan Year
immediately following the end of the Two-Plan-Year-Period. Share Retention
Contributions shall be net of all applicable withholding and deductions.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in this Section V(D) to the contrary, a Participant
whose employment terminates by reason of Retirement, death or Disability prior
to the end of a Two-Plan-Year-Period shall be eligible to receive a Share
Retention Contribution with respect to such partial Two-Plan-Year-Period
(consisting of the Plan Year during which the Participant’s employment so
terminates and the immediately preceding Plan Year) if and only if there have
been no withdrawals during such period (prior to termination of employment). The
Share Retention Contribution made on behalf of any such eligible terminated
Participant with respect to such period shall be prorated based on the number of
days during the final Plan Year that the Participant was employed and shall be
net of all applicable withholding and deductions. Notwithstanding any provision
herein to the contrary, the Share Retention Contribution made on behalf of any
such eligible terminated Participant shall be made as soon as reasonably
practicable, but not later than the March 15th, after the first day of the Plan
Year following the Plan Year that includes the Participant’s Retirement, death
or Disability.

For purposes of this Section V(D), a Participant’s employment shall be
considered to have terminated by reason of Retirement if he or she terminates
employment with eligibility for, and elects to commence receipt of, an early or
normal retirement benefit under a tax-qualified defined benefit retirement plan
maintained by the Corporation, and a Participant’s employment shall be
considered to have terminated by reason of Disability if he or she terminates
employment with eligibility for, and is awarded, disability benefits under a
long-term disability plan maintained by the Corporation.1

E. Service Award Contributions. The Corporation may make Service Award
Contributions to the Accounts of those Employees whom it wishes to recognize for
service to the Corporation. Service Award Contributions are made at the
discretion of the Corporation. All Corporation Service Awards related to
Corporation Shares shall be made under this Plan through such Service Award
Contributions.

F. Assignment of Rights Under the Plan. Unless otherwise determined by the
Committee, a Participant’s Account shall not be transferable by a Participant
otherwise than by will or by the laws of intestacy; provided, however, that, a
Participant may, in accordance with Section IX(A) and in the manner established
by the Committee, designate one or more Beneficiaries to exercise the rights of
the Participant and to receive any property payable or distributable with
respect to such Participant’s Account upon the death of the Participant. Except
as otherwise set forth in the Plan, during the Participant’s lifetime, only the
Participant (or, if permissible under applicable law, the Participant’s guardian
or legal representative) may make elections or withdrawals with respect to such
Participant’s Account. Unless otherwise determined by the Committee, a
Participant’s Account, or rights with respect to such Account, may not be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,

 

1 Please note that determination of disability and award of disability benefits
may occur retroactively long after the Participant’s employment termination date
and after the date that Share Retention Contribution determinations were
otherwise made for the relevant Plan Year.

 

7



--------------------------------------------------------------------------------

alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Corporation or any of its subsidiaries or affiliates.

SECTION VI - ACQUISITION OF CORPORATION SHARES

A. Application of Current Contributions. Except to the extent otherwise provided
in Section VIII(C), as soon as reasonably practicable following its receipt of
Payroll Withholding Contributions, Other Permitted Contributions, Service Award
Contributions, Matching Contributions and/or Share Retention Contributions, the
Custodian Bank shall purchase the maximum number of Corporation Shares that the
funds allocated to each Participant’s Account may purchase at the
then-prevailing market prices. Such purchases may be in the open market or
directly from the Corporation. Corporation Shares so acquired shall be allocated
to the relevant Participant’s Account.

B. Reinvested Cash Dividends. Except to the extent otherwise provided in Section
VIII(C), any cash dividends paid on Corporation Shares allocated to any
Participant’s Account shall be utilized by the Custodian Bank to purchase
additional Corporation Shares at prices and in the manner specified above.

C. Book Entry. Unless otherwise determined by the Committee or the Plan
Administrator, Corporation Shares held under the Plan shall be held in book
entry form, and the Custodian Bank or its nominee shall be identified as the
owner thereof while such Corporation Shares remain in the Plan.

SECTION VII - RIGHTS WITH RESPECT TO SHARES HELD IN PLAN

All rights accruing to an owner of record of Corporation Shares shall belong to
and be vested in the Participant for whose Account such Corporation Shares are
being held by the Custodian Bank, including, without limitation, the right to
receive all dividends payable in respect of such Corporation Shares, the right
to receive all notices of stockholders’ meetings, the right to vote and the
right to tender or refrain from tendering such Corporation Shares in response to
a tender offer.

SECTION VIII - WITHDRAWALS FROM PLAN

A. In-Service Withdrawals. A Participant may withdraw all or any portion of the
balance of his or her Account from the Plan during the Participant’s employment.
Unless determined otherwise by the Committee or the Plan Administrator, if the
value of the Participant’s Account at the time the in-service withdrawal is
requested is less than the value of ten Corporation Shares at such time,
distribution will be made to the Participant in cash. Otherwise, the Participant
may elect to receive a distribution in the form of cash or Corporation Shares.
Any brokerage commissions incurred in connection with the sale of Corporation
Shares to facilitate a distribution shall be charged to the Participant’s
Account. A Participant shall not be entitled to receive a Matching Contribution
with respect to any Payroll Withholding

 

8



--------------------------------------------------------------------------------

Contributions, Service Award Contributions and/or Other Permitted Contributions
made during a calendar quarter if the Participant has made an in-service
withdrawal during such quarter.

B. Termination Withdrawals. A Participant or his or her Beneficiary(ies) must
submit an application to withdraw the balance of his or her account not later
than ninety days after the Participant’s employment terminates due to death,
Disability, Retirement, voluntary resignation, involuntary dismissal or any
other reason, or within ninety days after the Participant or his or her legal
representative receives notice that the Plan has terminated. A withdrawal
application will be provided to the Participant or Beneficiary(ies) upon the
occurrence of any of the aforementioned circumstances. The application must be
returned to the Custodian Bank within ninety days of receipt. If the Custodian
Bank does not receive a withdrawal application by the specified deadline, it
will distribute the balance of the Participant’s Account to the Participant or
his or her legal representative in the form of whole Corporation Shares
registered in the Participant’s name; provided, however, that unless determined
otherwise by the Committee or the Plan Administrator, if the value of the
Participant’s Account on the date of distribution is less than the value of ten
Corporation Shares at such time, the distribution will be made in cash. If the
Custodian Bank receives a withdrawal application by the specified deadline and
the value of the Participant’s Account at the time the termination withdrawal is
requested is less than the value of ten Corporation Shares at such time, then
unless determined otherwise by the Committee or the Plan Administrator, the
distribution will be made in cash. Otherwise, the Participant or his or her
Beneficiary(ies) may elect to receive a distribution in the form of cash or
Corporation Shares.

C. Amounts Received Following Termination. Any cash contributions that would
otherwise be made to the Participant’s Account, and any cash dividends that
would otherwise be paid on Corporation Shares held in the Participant’s Account,
following the date of the Participant’s termination of employment shall not be
utilized to purchase additional Corporation Shares and shall instead be
distributed to the Participant or his or her Beneficiary(ies) in cash.

D. Fractional Shares and Brokerage Commissions. In all cases, cash will be paid
in lieu of fractional Corporation Shares. Any brokerage commissions incurred in
connection with the sale of Corporation Shares to facilitate a distribution will
be charged to the Participant’s Account.

E. Special Rule Applicable To Section 16 Insiders. Except as otherwise
determined by the Committee, a Section 16 Insider shall not be permitted to
receive a cash distribution from the Plan, if, within the previous six months,
he or she (or any other person whose transactions are attributed to the
Section 16 Insider under Section 16 of the Exchange Act) either (i) acquired
Corporation Shares in the open market or pursuant to a private transaction; or
(ii) made an election under the Plan (or under any other Plan sponsored by the
Corporation) that resulted in an acquisition of equity securities of the
Corporation within the meaning of that term under Section 16 of the Exchange
Act. The Committee or Plan Administrator may make such other rules as are
necessary to comply with Section 16 of the Exchange Act, as amended from time to
time.

 

9



--------------------------------------------------------------------------------

SECTION IX - MISCELLANEOUS PROVISIONS

A. Designation of Beneficiary. Upon becoming a Participant of the Plan, each
Participant shall submit to Comerica Incorporated, Human Resources -
Compensation, Comerica Bank Tower, 1717 Main Street, MC 6515, Dallas, Texas
75201 (or to such other unit or person as designated by the Committee from time
to time) a Beneficiary Designation Form designating one or more Beneficiaries to
whom the balance of the Participant’s Account is to be distributed in the event
assets remain in such Account at the time of the Participant’s death, or by whom
any rights of the Participant, after the Participant’s death, may be exercised.
A Beneficiary Designation Form will be effective only if it is signed by the
Participant and submitted before the Participant’s death. Any subsequent
Beneficiary Designation Form properly submitted will supersede any previous
Beneficiary Designation Form so submitted. If a Participant designates a spouse
as a Beneficiary, such designation shall automatically terminate and be of no
effect following the divorce of the Participant and such individual, unless
ratified in writing post-divorce.

If the primary Beneficiary shall predecease the Participant or the primary
Beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
balance of the Participant’s Account shall be distributed to the alternate
Beneficiary(ies) who survive(s) the Participant in accordance with this Plan. If
there are no alternate Beneficiaries living or in existence at the date of the
Participant’s death, or if the Participant has not submitted a valid Beneficiary
Designation Form to the Corporation, the balance of the Participant’s Account
shall be distributed in accordance with the terms of the Plan to the legal
representative for the benefit of the Participant’s estate.

The Corporation reserves the right to distribute the balance of a Participant’s
Account to his or her estate notwithstanding the designation of a Beneficiary,
if the Corporation is unable to locate the Beneficiary, a dispute arises among
Beneficiaries or under any other circumstances the Corporation deems
appropriate.

B. Withholding of Taxes. The Corporation shall withhold from any amounts payable
to the Participant all Federal, state, city, or other taxes and/or other amounts
as legally required by reason of Participant’s participation in this Plan.

C. Expenses. All charges of the Custodian Bank, the cost of maintenance of the
Accounts of Participants, the purchase of Corporation Shares, and the cost of
transferring Corporation Shares to the Participants and Beneficiaries shall be
borne by the Corporation; provided, however, that brokerage charges involved in
the sale of Corporation Shares, if any, shall be charged to the relevant
Participant’s Account.

D. Compliance With Legal Requirements. The Corporation shall be bound by all
applicable laws in operating this Plan and shall administer and interpret this
Plan in accordance with legal requirements.

 

10



--------------------------------------------------------------------------------

E. Amendment, Term and Termination. The Committee reserves the right to amend
and/or restate the Plan at any time or to terminate the Plan. The Plan shall
continue indefinitely until terminated by the Committee.

SECTION X - EFFECTIVE DATE OF PLAN

This amendment and restatement of the Plan will be effective as of January 1,
2011.

 

11